It is always with regret that I write a dissenting opinion, but the instant case is so clearly distinguishable from the cases relied upon in the majority opinion, I feel it may duty to do so.
In the cases of Windham v. Pace et al., 192 S.C. 271,6 S.E.2d 270, 272, relied upon in the majority opinion, the actions were for personal injuries, brought in Dorchester County by residents of that County, against a foreign motor carrier and the manager of its Charleston office, a resident of Charleston County, said injuries having been inflicted in a collision between an automobile driven by said manager and one in which plaintiffs were riding, which occurred on a public highway in Dorchester County. A truck of the motor carrier defendant had become disabled, while transporting freight through said County, and the manager was en route from the Charleston office to the disabled truck, transporting a wheel and tire to be put on said disabled truck, so it could proceed on its way. The Circuit Judge ruled that the venue was properly laid in Dorchester County, under Section 8511 of the Code, because the duty being performed by Pace, the agent of the corporate defendant at the time of the accident, "was directly related to its business of carrying freight on the public highway", and because Pace had general supervision and control of trucks transporting freight operating from the Charleston office. The facts upon which the foregoing conclusion rested were not in dispute. The main contention, other than the constitutionality of the Act, was that its application was limited to accidents resulting from the operation of the motor trucks, and should not be extended to an action arising from the general conduct of the corporate defendant's business as a motor carrier. This Court held that the declared purpose of the Act gave aid to its construction that it relates "to the general business *Page 165 
of a carrier of persons and property upon the public highways," and that it was applicable to actions arising out of the general operation of motor carriers "as distinguished from the operation of the individual trucks or buses used in the carrier service." There is no fault to be found with this conclusion.
A brief analysis of the amended complaint in this action, the allegations of which are the sole basis for granting or refusing the motion of appellants to transfer the case to York County, of which they are residents, is necessary to an understanding of the issue. It is alleged that appellants, at the times mentioned, were a motor vehicle carrier under Chapter 162, Code of Laws, S.C. Vol. 4, of which Section 8511 is a part, and were subject to suit in Chesterfield County. The remainder of the complaint being brief, is quoted:
"II. That heretofore and on or about the 13th day of February, 1948, an automobile of plaintiff while being driven on South Carolina Highway No. 9 about one mile west of the Town of Mt. Croghan in Chesterfield County, South Carolina, was struck, crashed, demoslished and disabled by a motor truck of the defendants, Bernard E. Rice and James T. Wolfe as co-partners in trade under the firm name and style of Rice Transfer Co. That while said automobile of plaintiff was so disabled on said highway, said defendants, Bernard E. Rice and James T. Wolfe as co-partners in trade under the firm name and style of Rice Transfer Co., unlawfully seized and took from plaintiff the possession of his said automobile and removed and carried the same to Pageland, South Carolina, and detained the possession of said automobile from plaintiff, all to his injury and damages, actual and punitive, in the sum of Five Thousand Dollars ($5,000.00).
"III. That at the time of said collision, as aforesaid, said motor truck of the defendants was engaged in the transportation *Page 166 
of commodities as a motor vehicle carrier under the laws of the State of South Carolina."
This is all that is alleged, and it falls far short of allegations of fact showing that the alleged conversion of respondent's automobile grew out of, or related to, the general operations of the appellants as a motor carrier upon the public highways of this State. The amended complaint is devoid of any allegations of fact connecting the alleged unlawful seizure of his automobile with the operations of appellants as a motor carrier. The fact that they are engaged as a motor carrier and that one of their trucks was in a collision with the automobile of respondent cannot be stretched to make a seizure of respondent's automobile a part of their motor carrier operation. It is not seen wherein the situation presented would have been different had it simply been alleged that they are a motor carrier and that they seized and converted appellant's automobile.